UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6524



GILL A. JONES,

                                            Petitioner - Appellant,

          versus

ROBERT E. WARD, Warden; CHARLES MOLONY CONDON,
Attorney General for South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-95-2321-17BD)


Submitted:   July 23, 1996                 Decided:   August 5, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Gill A. Jones, Appellant Pro Se. J. Pamela Price, SOUTH CAROLINA
DEPARTMENT OF CORRECTIONS, Columbia, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motions for a default judgment, summary judgment, and to strike

Respondent's responses. We dismiss the appeal for lack of juris-

diction because the order is not appealable. This court may exer-

cise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988),
and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541 (1949). The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We deny a certificate of appealability and dismiss the appeal

as interlocutory. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2